WIDENER, Circuit Judge,
dissenting:
I respectfully dissent.
Most readers of opinions do not refer to appendices while reading the opinion. At the risk of repetition and hopefully in order to have the reader’s attention while so engaged, I reprint as the next two pages of this effort the newspaper article sued upon. The wire service article I leave to the appendix to the majority opinion.
[[Image here]]
*1103[[Image here]]
Our review of the district court’s decision to dismiss a complaint for failure to state a claim under Fed.R.Civ.P. 12(b)(6) is de novo. See Schatz v. Rosenberg, 943 F.2d 485, 489 (4th Cir.1991). We must base our decision solely upon the legal sufficiency of the complaint, and we must construe all factual allegations “in the light most favorable to plaintiff.” 943 F.2d at 489 (citation omitted). “We have long held ‘that a motion to dismiss for failure to state a claim for relief should not be granted unless it appears to a certainty that the plaintiff would be entitled to no relief under any state of facts which could be proved in support of his claim.’ ” Rogers v. Jefferson-Pilot Life Ins. Co., 883 F.2d 324, 325 (4th Cir.1989). I am of opinion that both the majority and the district court decided incorrectly the motion to dismiss. ,1 would reverse the decision and remand the case for. further proceedings.
I.
I think the plaintiffs, Roger Chapin and Help Hospitalized Veterans, Inc. (HHV), state in their amended complaint, filed August 22, 1991, a cause of action in libel. While the complaint at the outset of the case did not single out specific quotes from the *1104Greve article1 alleged to be false, the complaint does allege that the Greve article contains false and defamatory statements and that the article as a whole is defamatory by implication.2 In their motion to dismiss, the defendants claim that the allegedly defamatory statements either constitute opinion that cannot be proved false or are not capable of a defamatory meaning and that the article in its entirety is not defamatory by implication.3
Under Virginia law defamation requires the publication of an actionable statement concerning the plaintiff. Because there is no question of publication in this instance, the only issue properly before this court is whether or not the Greve article is actionable under Virginia law.4 For the Greve article to be actionable under Virginia law, it must be both false and defamatory. See Gazette, Inc. v. Harris, 229 Va. 1, 325 S.E.2d 713 cert. denied, 472 U.S. 1032, 105 S.Ct. 3513, 87 L.Ed.2d 643 (1985). However, because we must accept the plaintiffs’ allegations of falsity when ruling on a motion to dismiss, the sole issue for us to consider is whether or not the Greve article is defamatory under Virginia law.
In Virginia, a statement is defamatory if it “tends to injure the reputation of the party, to throw contumely, or to reflect shame and disgrace upon [the party], or to hold [the *1105party] up as an object of scorn, ridicule or contempt.” Adams v. Lawson, 58 Va. (17 Gratt.) 250, 255-56 (1867). If a defamatory statement injures a person in his or her trade or profession, then the statement is actionable •per se. See Carwile v. Richmond Newspapers, 196 Va. 1, 82 S.E.2d 588, 591 (1954); Swengler v. ITT Corporation, 993 F.2d 1063 (4th Cir.1993). If a defamatory statement is not actionable per se, then the statement must “occasion a person special damage” to be actionable. 82 S.E.2d at 591.
When determining whether a statement, is defamatory as a matter of law in Virginia, a court must employ the following principles:
[I]t is a general rule that allegedly defamatory words are to be taken in their plain and natural meaning and to be understood by courts and juries as other people would understand them, and according to the sense in which they appear to have been used. In order to render words defamatory and actionable it is not necessary that the defamatory charge be in direct terms but it may be made indirectly, and it matters not how artful or disguised the modes in which the meaning is concealed if it is in fact defamatory. Accordingly, a defamatory charge may be made by inference, implication or insinuation_ In determining whether the words and statements complained of in the instant case are reasonably capable of the meaning ascribed to them by innuendo, every fair inference that may be drawn from the pleadings must be resolved in the plaintiffs favor. However, the meaning of the alleged defamatory language can not, by innuendo, be extended beyond its ordinary and common acceptation. The province of the innuendo is to show how the words used are defamatory, and how they relate to the plaintiff, but it can not introduce new matter, nor extend the meaning of the words used, or make that certain which is in fact uncertain.
Carwile, 82 S.E.2d at 591-92 (citations omitted).- Under this framework, the district court correctly stated the dispositive question as “whether or not a reasonable factfin-der could conclude that the article or statements in the article state or imply, in their plain and natural sense, the defamatory meanings ascribed to them by plaintiffs in their complaint.” Chapin, 787 F.Supp. at 564, citing Carwile, 82 S.E.2d at 591-92 and Milkovich v. Lorain Journal Co., 497 U.S. 1, 21, 110 S.Ct. 2695, 2707, 111 L.Ed.2d 1 (1990).
Although in this instance the district court properly recited the law as to when words are defamatory in Virginia and asked the appropriate dispositive question, I am of opinion that it then answered the question incorrectly. Under the above framework, the district court concluded it was “not persuaded that, the Greve article, taken as a whole and considering the plain and natural meaning of its language, [can] reasonably be read as directly stating or indirectly implying the defamatory meanings ascribed by Chapin in his complaint.” 787 F.Supp. at 568. The district court reached this conclusion by individually analyzing the allegedly defamatory .statements in light of the article taken as a whole. See 787 F.Supp. at 564^67. However, in utilizing this approach, the district court at best only answered one half of the dispositive question. While the district court concluded that the statements in the article did not state or imply the defamatory meanings ascribed to them by plaintiffs in their complaint it did not determine if the article taken as a whole stated or implied the defamatory meaning ascribed to it by the plaintiffs in their complaint.5
Regardless of how the district court ruled on the statements individually,61 am of opinion that people reasonably could understand the article, taken in its plain and natural *1106meaning, to be defamatory. The article begins by stating that Chapin is “charging hefty mark-ups on goods” contained in his Gift Pacs while “many American businesses are donating products to GIs stationed in Saudi Arabia for the holidays.” The same article again refers to the alleged price disparity by stating that Chapin’s charity is “posting [mark-ups] better than 50 percent” while the snack-food industry “normal markups are about 35 percent.”
The article also asks: “Who will benefit more from the program — GIs or veteran charity entrepreneur Roger Chapin ... the organizer of the campaign.” It quotes “Rep. Fortney H. ‘Pete’ Stark (D-Calif.), a member of the House Select Committee on Narcotics, who was sharply critical of Chapin’s earlier anti-drug effort,” in speaking of Chapin and the charity as follows:
“I just hope that the cost reports of $14 or more per kit are, in fact, true. No one should line their pockets by playing on the sentiments of the holiday season.”
The article also refers to the project as “wildly successful” and “already has 170,000 gift packs en route to the Persian Gulf’ with “sales of up to 500,000 are projected” according to the packager, one Precise Kit Promotions.
Resolving every fair inference in favor of the plaintiffs, as we must, I am of opinion that a person reasonably could understand this article as insinuating and implying that “Chapin and HHV together defrauded the public, operated a ‘bogus charity,’ and profiteered from the war, and that Chapin himself was a corrupt businessman who gained personal financial benefit from the Gift Pac project.” Chapin, 787 F.Supp. at 561. Accordingly, I would reverse the district court’s decision and remand the case for further proceedings.
II.
While the foregoing is sufficient reason upon which to reverse the district court’s decision, the method used by the majority in reaching its decision equally does not withstand more than casual analysis. First, the majority’s holding that the defendants are protected “from any actionable implication that may be contained in Representative Stark’s comments” (Op. at 1097) is contrary to Virginia law. Second, the majority improperly considered the truth or falsity of the allegedly defamatory statements. Third, the majority improperly used extraneous facts to support its conclusions that several of the allegedly defamatory statements were in fact true. Fourth, the majority failed to determine whether or not the statements were defamatory under Virginia law, relying instead on District of Columbia law not in accord with present Virginia law.
A.
It is a settled principle in Virginia that a newspaper assumes the risk that the information it prints from other sources is true. “The correctness of this information was a risk assumed.” Norfolk Post Corporation v. Wright, 140 Va. 735, 125 S.E. 656, 657 (1924). However, the majority ignores that leading case on the subject when considering the actionability of Representative Stark’s comments contained in the Greve article. The majority first states: “This quote comes closer than anything else in the article to insinuating wrongdoing, and hence presents our most difficult inquiry.” The majority then states:
Even if we assume that Representative Stark leveled a defamatory charge against plaintiffs, it was certainly newsworthy that the charge was made. At common law, each republication of a libel was a separate tort. Literal adherence to this rule would sap the vigor of public debate, and could frighten the press from even reporting to the public the few debates that might occur. For these reasons, the republication rule has been severely limited by the courts.
Following this statement, the majority proceeds with an analysis of the fair report privilege and holds that the privilege protects the defendants because it is “a fair and accurate report of the public remarks of a member of Congress.”
*1107Although Virginia does recognize a doctrine of fair comment similar to the fair report privilege, in Virginia it is not a privilege, but “a common right of every citizen to comment upon or criticize a matter of public concern.” By analogy some of the same rules apply as to a privileged occasion. James v. Haymes, 160 Va. 253, 168 S.E. 333, 336 (1933). The application of the doctrine of fair comment in Virginia is straightforward and uncomplicated. Where there is room for doubt whether the language used is out of proportion to the occasion, the jury must be permitted to pass upon the question. James, 168 S.E. at 336. In James, the Court rejected the theory that a misstatement of facts made in good faith from proper motive and with reasonable ground for belief in its truth is necessarily a good defense. It cited its own precedent of Williams Printing Co. v. Saunders, 113 Va. 156, 73 S.E. 472 (1912) as well as earlier cases by Justice Holmes in Burt v. Advertiser Newspaper.Co., 154 Mass. 238, 28 N.E. 1 (1891) and Chief Justice Taft in Post Publishing Co. v. Hallam, 59 F. 530 (6th Cir.1893), and held that if the facts upon which the comment or criticism sought to be excused do not exist, the foundation fails and thus the defense is not available. James, 168 S.E. at 335, 336. To place James in its correct context, it should be noted that James was a case in which a newspaper had falsely said of a highway contractor alluded to by name “that he was then doing slow work, that the road in 1930 was closed because of his slow work, that as a road contractor he employed dilatory tactics, and the implication was that he was doing this for the purpose of securing greater profit than he was legally entitled to.” These words were held to be libelous. James, 168 S.E. at 336.
Instead of applying the Virginia doctrine of fair comment, however, it being obvious that such would not apply in this case if the facts in the article were false as alleged, the majority in this state law defamation case has applied what it considers to be a federal fair report privilege. It did not even consider the fact that we have held that the allied official report privilege is largely a creation of state defamation law and that we have explicitly applied the law of the State where the statements were made. Lee v. Dong-A Ilbo, 849 F.2d 876 (4th Cir.1988), cert. denied, 489 U.S. 1067, 109 S.Ct. 1343, 103 L.Ed.2d 812 (1989). It relied on Reuber v. Food Chemical News, Inc., 925 F.2d 703, 712-13 (4th Cir.), cert. denied, — U.S. —, 111 S.Ct. 2814, 115 L.Ed.2d 986 (1991) (en banc). In Reuber, we held that publication of a letter.of reprimand from the supervisor of a plaintiff, both the supervisor and the plaintiff being employed by a government contractor doing government work for the National Institute of Health, was subject to a fair, report privilege as being “based on government reports or actions.” We reasoned that “government documents served as ‘the basic data of government operations.’ ” Reuber, 925 F.2d at 712. In this casé, the fair report privilege outlined in Reuber is no less inapplicable than the fair comment doctrine of Virginia. Extending a fair report privilege to the quotation of a Congressman’s off-hand slander uttered by the Congressman in other than official context is no less than giving the Congressman a license to slander by virtue of his office and the newspaper a license to commit libel by repetition of the slander. This is just what Norfolk Post forbids. I suggest the majority has come up with no contrary authority.
It also should be mentioned that the majority’s justification of the repetition of Congressman Stark’s slander, as it cleansed the statement of malice as a matter of law by the inclusion of a favorable statement from Art Linkletter, is nothing more than the old dodge of a contrived defense to slander by Jack saying to John, “Did you hear Paul robbed the grocery store?” and when John said no, he hadn’t heard of it, Jack would say “Well, I haven’t heard of it either. Paul is a fíne man.” I do not believe this is a defense to malice as a matter of law, as the majority holds, in any jurisdiction in the United States, state or federal. The Congressman’s published credentials indeed, speak as loudly for the newspaper’s support of his competence as a speaker as his previous statements do for his bias as the majority has indicated.
*1108B.
Formerly, in an action of defamation, a defendant could not rely upon truth, either in mitigation of damages or as a complete bar, unless he asserted truth as an affirmative defense under a special plea of justification. See Williams Printing Co. v. Saunders, 113 Va. 156, 73 S.E. 472, 476 (1912); Newell, Slander and Libel § 575 (4th ed. 1924). However, truth in the ordinary case is no longer precisely the same affirmative defense that it once was in Virginia because the plaintiff now carries the initial burden of proving falsity. See Gazette, 325 S.E.2d at 724-25.
When ruling upon a motion to dismiss, a court must take the plaintiffs allegations of fact as truth. In this case, the plaintiffs alleged that certain statements contained in the Greve article were factually false. Therefore, for purposes of the motion to dismiss, the plaintiffs have carried their burden of proof, and the truth of the statements is no longer an issue for us to consider. While both I and the district court, see Cha-pin, 787 F.Supp. at 562, have adhered to this procedural requirement, the majority has not done the same in reaching its decision.7
The majority addresses the allegedly defamatory statements in 10 clearly numbered sections. Op. at 1092-1097. In seven of these sections the majority relies either in whole or in part on truth to find that the statements are not defamatory.8 Because *1109the majority continually relies on truth in these instances, it either never addresses or improperly addresses the dispositive question of whether or not the statements are defamatory under Virginia law. Therefore, the majority’s analysis cannot sustain its decision to affirm the district court’s granting of the motion to dismiss.
*11081."HEFTY MARK-UPS”
The majority states that "hefty" is "the author's opinion of the mark-up ... and is just too subjective a word to be proved false.” Op. at 1092. Based on this, the majority concludes that the phrase is not actionable because it does not assert a "provably false fact or factual connotation.” Op. at 1092, citing Milkovich v. Lorain Journal Co., 497 U.S. 1, 110 S.Ct. 2695, 111 L.Ed.2d 1 (1990).
2."WHO WILL BENEFIT MORE?”
In considering this question, the majority states that "[a] question can conceivably be defamatory though it must be reasonably read as an assertion of a false fact....” Op. at 1093 (original emphasis). The majority concludes that "even if the question posed by Greve were construed as an assertion that Chapin benefitted financially from the Gift Pac program, the assertion would be substantially true.” Op. at 1093.
In this section the majority also addresses Cha-pin’s contention that the description "veteran entrepreneur” is defamatory. Op. at 1093. While the majority concedes that "the use of the word 'entrepreneur' may be taken by the astute reader as a sarcastic hint that the reporter does not have a high regard for persons who operate 'non-profit' charities at comfortable salaries[,]” the majority concludes that this is not actionable because it is "opinion [that] is incapable of being proved false....” Op. at 1093-1094.
3."NEGATIVE BANK BALANCE”
Once again the majority considers only the truth or falsity of the allegedly defamatory statements. The majority states throughout this section: "Everything in these statements is true.... [E]ven the implication about which plaintiffs grumble is true.... The truth may sting, but it is the truth nonetheless, and persons who inject themselves into public activities like charity fund-raising must accept the public eye.” Op. at 1094.
4."PEOPLE RAISED QUESTIONS”
Again the majority begins by stating that "[everything in these paragraphs is true.” Op. at 1095.
5."WHOLESALE VALUE IS ABOUT $8”
The majority quickly dispenses with this by stating "[a]U true, once again.” Op. at 1095.
6.“IT IS NOT CLEAR WHERE THE REST OF THE MONEY GOES"
Once again the majority begins by stating "[w]e do not know how this statement could be false.” Op. at 1095.
10. DATES TO SAUDI ARABIA — COALS TO NEWCASTLE?
As is customary, the majority begins by stating: "For one last time, all of this is true, except that the plaintiffs paid only 76, rather than 87, cents for each package of dates.” Op. at 1097.
*1109C.
It is well settled “that a complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 102, 2 L.Ed.2d 80 (1957); see Johnson v. Mueller, 415 F.2d 354, 355 (4th Cir.1969) (citing Conley). Furthermore, when considering a motion to dismiss for failure to state a claim, a court properly should consider only the legal sufficiency of the complaint. See Schatz, 943 F.2d at 489. Therefore, when reviewing a district court decision to grant a motion to dismiss, it is quite inappropriate for a court of appeals to rely upon facts outside of the complaint that were not considered by the district court.9
In at least two specific instances, the majority goes beyond the face of the complaint and relies upon facts not considered by the district court.10 In the first instance the majority discusses facts which show that the “hefty mark-up” complained of in the Greve article actually was less hefty than the “true” mark-up on the Gift Pacs. Op. at 1093. The majority then uses this analysis to claim “Greve’s opinion [of the “hefty mark-up”] was certainly defensible.” When the district court passed upon the samé statement,' it held that “hefty mark-up” is a “subjective value judgment.” Chapin, 787 F.Supp. at 565 n. 14. Unlike the majority, however] the district court did not go beyond the facts alleged in the complaint to prove that the mark-up was indeed “hefty.” Indeed the majority even suggests that the use of the word “hefty” may have been Unfair. Op, at 1092, n. 7.
In the second instance the majority cites salary figures that both Chapin and his wife receive from various charities for which they work. Op. at 1093, n. 9. The majority uses these figures to show that Chapin and his wife’s combined salaries have “increased steadily and substantially,” thus proving that Greve’s assertion that “Chapin benefited financially from the Gift Pac program [was] substantially true.” Op. at 1093. When the district court addressed the same statement of “Who Will Benefit More,” it stated that “financial benefit for a charitable fundraiser in and of itself is not defamatory, [and] Cha-pin admits [in his complaint]11 that he draws a salary for his work from HHV.” Chapin, 787 F.Supp. at 565. While the district court held that drawing a salary from a charity is a benefit received from that charity, it, unlike the majority, did not go beyond the complaint to prove that, Chapin in fact benefitted because his salary from the charity increased “steadily and substantially.”
*1110D.
While the majority properly states that the issue on appeal is whether or not the Greve article is actionable as a matter of law, it does not analyze this question under Virginia law. Instead, it provides:
Although Virginia’s common law of libel governs this diversity case, the First Amendment’s press and speech clauses greatly restrict the common law where the defendant is a member of the press, the plaintiff is a public figure, or the subject matter of the supposed libel touches on a matter of public concern.
Op. at 1090-1091. The majority then proceeds to analyze the Greve article under District of Columbia law. In doing this, the majority improperly imposes a standard of proof higher than that required to make a statement actionable in Virginia. Obviously relying on its fact finding of truth, and explicitly on White v. Fraternal Order of Police, 909 F.2d 512 (D.C.Cir.1990), the majority states: “[A] libel-by-implication plaintiff must make an especially rigorous showing where the expressed facts are literally true. The language must not only be reasonably read to impart the false innuendo, but it must also affirmatively suggest that the author intends or endorses the inference.” Op. at 1092. This simply is not an accurate statement of the law of libel-by-implication in Virginia. Under Virginia law the plaintiff must only prove that the language reasonably imparts the false innuendo. See Carwile v. Richmond Newspapers, 196 Va. 1, 82 S.E.2d 588, 591-92 (1954). Thus, contrary to the majority holding, Virginia does not require plaintiffs to additionally prove that the author intends or endorses the inference.
Finally, and for example, Virginia law requires that allegedly defamatory words are “to be understood by courts and juries as other people would understand them, and according to the sense in which they appear to have been used.” Carwile, 82 S.E.2d at 591-92 (emphasis added). When considering the statement “Wholesale Value is About $8” the majority states: “Plaintiffs again complain that the reporting of these true facts is intended to convey the false impression that they lined their pockets. We disagree. The article simply invites inquiry about the markup.” (emphasis added) Op. at 1095. In reaching its conclusion, the majority should have asked whether the plaintiffs’ assertion was a reasonable inference arising from the words “as other people would understand them according to the sense in which they appear to have been used.” Carwile, 82 S.E.2d at 592. Thus, I suggest the majority’s conclusion that it disagrees with the assertion is irrelevant.
III.
In sum, the procedural and lesser errors aside for the moment but not forgiven, the article in question in this case which charged that “while many American businesses are donating products to GIs stationed in Saudi Arabia for the holidays, a widely promoted charity [the plaintiffs] is charging hefty mark-ups on goods it ships to them,” and adds to that the comment of Congressman Stark, in speaking of the plaintiffs, that “no one should line their pockets by playing on the sentiments of the holiday season” is just as or far more libelous than the article in the Danville Register12 that a building contractor was slow and was making a greater profit than he was entitled to, and the article in the Richmond Times Dispatch13 that suggested *1111that a complaint might be filed with the Virginia State Bar against Howard Carwile for making corruption charges against the Richmond Police Department which were not corroborated by a grand jury. In both James and Carwile, the Virginia Supreme Court of Appeals held the words to be libelous. Under Erie, we cannot simply fail to follow those decisions.
It is not the proper function of the inferior federal courts to provide a sanctuary for libel and slander as the majority does here.
I would reverse.

. At issue are a wire release written by Frank Greve and the subsequent article as published by Philadelphia Newspapers, a Knight-Ridder Newspaper. For purposes of this dissent, the articles collectively will be referred to as the Greve article.


. The complaint states the following as its cause of action:
20. The wire release and Inquirer article derived therefrom, each independently and taken as a whole, directly accuses plaintiffs, Chapin and HHV, of dishonesty, profiteering and defrauding the public and preying upon patriotic sentiments to enrich themselves. The wire release and article cast aspersions upon the credibility, integrity and honesty of the plaintiffs, Chapin and HHV, by stating and insinuating that Chapin was cheating and defrauding the public through the Gift Pac project, that he was personally benefitting financially from the project, that he charged hefty mark-ups, that he refused to answer questions put by Greve, that he gave suspiciously conflicting comments about the use of possible surpluses, and used without permission the names of "friends” and sponsors who had no association with Chapin or HHV.
22. The defendants and each of them participated in the preparation and publication of the false, scandalous and malicious article concerning the plaintiffs. By words and language contained in the publications, ... the defendants and each of them meant and intended to mean and were understood to mean that the plaintiffs, Chapin and/or HHV, were pocketing funds solicited for the Gift Pac, gave the impression that there were little or no fundrais-ing costs, accused Chapin and HHV of overinf-lating the retail value of the Gift Pac, implied that there was a big profit in the Gift Pac project, that Chapin defrauded the public and that he was dishonest, corrupt, and that HHV was the vehicle used to perpetuate that fraud.
' 23. The wire release and the article each employed lies, false statements, innuendoes, half-truths, and unrelated facts as to create in its entirety, ... an appearance of fraud, dishonesty and improprieties by the plaintiffs, [and] falsely creating a picture of plaintiff Cha-pin as a corrupt businessman,, profiteering from the war in the Persian Gulf through a bogus charity, plaintiff HHV.
After the defendants filed their motion to dismiss, the district court held a hearing on October 25, 1991. Although the district court initially had difficulty discerning the exact nature of the plaintiffs’ claims, it reached an understanding as to the claims at issue: "We have clarified what the complaint is. It’s both a claim of libel by implication and it’s a claim that individual statements are false and defamatory....” Because the complaint did not allege that any specific quotes or statements were indeed false, the district court ordered the plaintiffs "to prepare a memorandum detailing with specificity (i) which statements in the article and wire release [were alleged] to be factually false, (ii) which statements [were alleged] to be defamatory by implication, and (iii) which statements [were alleged] to be both factually false and defamatory by implication.” Pursuant to this order, the plaintiffs filed a memorandum identifying 15 statements as either factually false or defamatory by implication or both.


. Defendants assert that the article in its entirety is not defamatory by implication in Defendants’ Reply to Plaintiffs’ Brief in Response to Defendants' Amended Motion to Dismiss filed pursuant to the district court's order dated October 25, 1991.


. A third element of defamation, requisite intent, may involve whether or not the plaintiff is a public figure and the concomitant requirements of malice or negligence. This determination is one of fact and is properly before a court on a motion for summary judgment, not a motion to dismiss.


. The district court did conclude that the article "taken as a whole” was not defamatory, but did not state why. It found the article merely "embarrassing and annoying.”-


. While I am of opinion that the district court incorrectly decided that none of the individual statements were defamatory, I need not and do not address these individual statements other than they appear at various places in the opinion, as such a consideration is unnecessary to deny the motion to dismiss.


. The majority properly states that on a motion to dismiss in a libel suit, a court must take the plaintiff's allegations of falsity as true for purposes of ruling on the motion. Op. at 1092. However, the majority then brushes aside this requirement because the plaintiffs’ complaint "couches its allegations of falsity in vague, con-clusory terms" Op. at 1092. While it is true that the district court did believe this initially, it rectified any vagueness through oral argument and the required submission of further briefs. The district court then reached its decision by considering all of the plaintiffs' allegations of factual falsity as true. See Chapin, 787 F.Supp. at 562. The majority, however, has ignored this requirement on the motion to dismiss and improperly considered the truth or falsity of allegedly defamatory statements simply because it found the complaint only vaguely alleged that the statements were false. It did not consider that the district court had rectified that very matter.


. Quotes from the following sections, which correspond with the majority's section numbers, illustrate the majority’s improper reliance on truth:


.'Although it is permissible for a district court to consider facts outside the pleadings when ruling , on a 12(b)(6) motion to dismiss, the district court must convert the action to a Rule 56 motion for summary judgment and give the parties a “reasonable opportunity to present all material made pertinent to such a motion by Rule 56.” Fed. R.Civ.P. 12(b). We have adhered to the "reasonable opportunity” requirement of Rule 12(b)(6). See, Fayetteville Investors v. Commercial Builders, 936 F.2d 1462, 1471 (4th Cir.1991). If we determine that a district court should have converted a 12(b)(6) motion to a Rule 56 motion, we do not convert the 12(b)(6) motion and then rule upon it. Instead, we find that the district court erred and remand to give the parties a reasonable opportunity to present material relevant to a Rule 56 motion. See Fayetteville, 936 F.2d at 1472. While I express no opinion on whether or not the district court should have 'converted the motion to dismiss to a motion for summary judgment, it is clear that the majority has relied upqn material outside of the pleadings that the district court did not consider which is appropriate only on a motion for summary judgment.


. The facts relied upon by the majority are contained in Plaintiff Help Hospital Veterans' Responses to Defendant Knight-Ridder, Inc.’s First Set of Interrogatories, dated December 13, 1991. Although part of the Joint Appendix, the district court did not consider these facts in ruling upon the motion to dismiss.


. Although Chapin does not admit that he draws a salary in his amended complaint, he does admit it in a deposition attached to Plain*1110tiffs’ Brief in Response to Defendants' Amended Motion to Dismiss. This brief was submitted pursuant to a court order and thus was considered by the district court as a part of the pleadings. This deposition does not contain the figures recited in HHV’s interrogatory answers and relied upon by the majority.


. James, 168 S.E. at 336.


. In Carwile, the newspaper reporter had asked a city official whether any action would be taken against Carwile for his having preferred charges which "cast a shadow across the entire Police Department.” When the reporter failed to get a definite reply to that "suggestive question,” he wrote that "Under the State Code, the State Bar as an administrative agency of the Supreme Court of Appeals may request a court of compe*1111tent jurisdiction to disbar an attorney for violation of the ethical code governing the professional conduct of attorneys.”
The Supreme Court of Appeals held that this wording was the suggestion "in a veiled but pointed way that ... [Carwile] could and should be subject to disbarment proceedings...and was libelous. Carwile, 82 S.E.2d at 592.